Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 21, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155196(81)(83)(85)(86)(87)                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  MICHIGAN GUN OWNERS, INC. and                                                                                       Justices
  ULYSSES WONG,
           Plaintiffs-Appellants,
                                                                    SC: 155196
  v                                                                 COA: 329632
                                                                    Washtenaw CC: 15-000427-CZ
  ANN ARBOR PUBLIC SCHOOLS and
  JEANICE K. SWIFT,
             Defendants-Appellees.
  _________________________________________/

         On order of the Chief Justice, the separate motions of (1) Life Skills Center of
  Pontiac, Inc., and edtec central, LLC, (2) Michigan Education Association and Michigan
  Parent Teacher Association, (3) Brady Center to Prevent Gun Violence, and (4) City of
  Ann Arbor to file briefs amicus curiae are GRANTED. The amicus briefs submitted by
  those entities are accepted for filing. On further order of the Chief Justice, the motion to
  allow out-of-state attorney Paul B. Carberry to temporarily appear and practice is
  GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 21, 2018
                                                                               Clerk